DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claims 2-3 are canceled. Claims 1 & 4-12 are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2015/0037647 A1) in view of Aoki (US 2012/0028099 A1) and evidenced by Ozawa (US 2005/0170243 A1).
Regarding claim 1, Nguyen teaches a battery module (20) in which sub-modules each comprising a battery cell (116) and a cell frame (118) to which the battery cell is fixed are 
Regarding claim 4, Nguyen as modified by Aoki teaches the battery module of claim 1 as shown above. Nguyen further teaches wherein the cooling plate is a heat sink ([0157]).
Regarding claim 10, Nguyen teaches a battery pack for a secondary battery, the battery pack comprising a battery module (22) and a pack case (39) in which the battery module is accommodated ([0143]). Nguyen as modified by Aoki further teaches the battery module of claim 1 as shown in the above rejection of claim 1.							

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2015/0037647 A1) and Aoki (US 2012/0028099 A1) as applied to claims 1, 4 & 10 above, and further in view of Choi (US 2018/0269544 A1).
Regarding claim 5, Nguyen as modified by Aoki teaches the battery module of claim 1 but is silent as to the cooling fin and the cooling plate being coupled with a bolt, and the bolt being fixed to the cooling fin by passing a space in which the cooling pipe is not coupled on the cooling plate.												Choi teaches a battery module in which at least one sub-module comprising a battery cell (11) in a stack; a cooling fin (30) inserted between the battery cell and a neighboring battery cell (11); and a cooling plate (40) coupled with the cooling fin through a bolt (52), wherein the bolt is fixed to the cooling fin by passing a space in which a cooling pipe is not coupled on the cooling plate (Figs. 1-2; [0040]-[0041]).									It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to couple the cooling fin and the cooling plate via a bolt, as described in . 

Claims 6-8 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2015/0037647 A1) and Aoki (US 2012/0028099 A1), as applied to claims 1, 4 & 10 above, and further in view of Von Borck (US 2012/0183823 A1).
Regarding claim 6 & 8, Nguyen as modified by Aoki teaches the battery module of claim 1, as shown above, but is silent as to the cooling pipe comprising a plurality of main pipes disposed in a vertical direction; and sub-pipes that connect ends of the plurality of main pipes so that the plurality of main pipes are connected in series (claim 6) and a pair of cooling bodies disposed on both side surfaces of sub-modules, respectively, wherein each cooling body comprises an inflow part formed in an inflow end of a first cooling pipe disposed on one side surface of sub-modules; an outflow part formed in an outflow end of a second cooling pipe disposed on another side surface of sub-modules; and a connection pipe that connects an outflow end of the first cooling pipe and an inflow end of the second cooling pipe (claim 8).			Von Borck teaches a battery module comprising a plurality of battery cells (12) stacked in a vertical direction and a pair of cooling bodies (16 & 18) disposed on both side surfaces of the stacked battery cells, wherein each cooling body comprises a cooling pipe including a plurality of main pipes (i.e horizontally extending pipes) disposed in a vertical direction and a sub-pipes (i.e bent pipes connecting adjacent horizontally extending pipes) that connect ends of the plurality of main pipes so that the plurality of main pipes are connected in series (Figs 1 & 9; 
Regarding claim 7, Nguyen as modified by Aoki and Von Borck teaches the battery modules of claim 6. Von Borck specifically teaches the cooling pipe comprising an inflow part that receives a supply of a refrigerant and an outflow part that recycles a refrigerant which are individually formed, the inflow part being formed in an uppermost main pipe among the main pipes, and the outflow part being formed in a lowermost main pipe among the main pipes. Von Borck’s cooling pipe structure described above is substantially identical to the presently claimed structure except for the inflow part being formed in a lowermost main pipe among the main pipes and the outflow part being formed in an uppermost main pipe among the main pipes. However, the presently claimed structure is a mere rearrangement of parts from the structure disclosed in Von Borck (Fig. 9), wherein the rearrangement does not modify the operation of the cooling pipe. Furthermore, the presently claimed structure is a known arrangement for a cooling pipe carrying a refrigerant to cool battery modules as evidenced by fig. 24 of Aoki. “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the 
Regarding claim 12, Nguyen as modified by Aoki teaches the battery pack of claim 10 as shown above. Furthermore, all of the limitations of claim 12, which are recited in claims 8 & 9, are obviated by the combined teachings of Von Borck as noted in the above rejections for claims 8-9.
Regarding claim 11, Nguyen as modified by Aoki and Von Borck teaches the battery pack of claim 12. Von Borck further teaches the inflow and outflow parts (26, 28) being formed to extend so that an end portion of the battery module is exposed to the outside of the pack case when the battery module is accommodated in the pack case (Figs. 1, 8A-E, 9; [0074] & [0102]).		It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to extend the inflow part and outflow part such that an end portion of the battery module is exposed to the outside of the pack case when the battery module is accommodated in the pack case in the manner illustrated in fig. 8E of Von Borck in order to provide an external connection for the cooling system without increasing the constructional height of the battery module or its installed height as taught by Von Borck ([0102]).
 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of references (Nguyen, Aoki and Bon Vorck), as presented in the above rejection, does not fairly teach or suggest the claimed configuration of an inflow part formed in a lowermost main pipe among main pipes of the first cooling pipe and an outflow part being formed in an uppermost main pipe among main pipes of the second cooling pipe such that a connection pipe connects an uppermost main pipe of the first cooling pipe and a lowermost main pipe of the second cooling pipe in a diagonal direction.

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that Nguyen as modified by Aoki does not fairly teach or suggest the battery module of claim 1, the examiner respectfully disagrees.			In particular, applicant argues that the combination of references does not teach or suggest a single body cooling plate as presently claimed in claim 1. However, as noted in the above rejection, Nguyen teaches a cooling plate (260/60) which comprises a thermal gap pad (108) on a surface thereof which is coupled in surface contact with an end portion (290/280) of the cooling fin (112) via the thermal gap pads (108) (Fig. 11). The combined structure of the cooling plate (260/60) and the thermal gap pad (108) can be fairly interpreted as a single body cooling plate since they are both in intimate surface contact with one another such that the thermal gap pad is laminated on the cooling plate. Moreover, the thermal gap pad and the cooling plate are further integrated into a single member (106) (i.e equated herein to the claimed single body plate) which is screwed to the top and bottom compression plates ([0134]). It is noted that a single body does not necessarily imply a one-piece construction but can rather be fairly .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727